DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The disclosure is objected to because of the following informalities: 
Pg. 6, paragraph 24, "aa" should read "a"
Pg. 15, paragraph 48 “includes” should read “included”
Pg. 15, paragraph 49 “main” should read “may”  
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claims 1, 9, and 13 recites “two 2-stream condenser” which is unclear to the examiner if this is one singular component or multiple components. For purposes of examination, the examiner will interpret the recitation “two 2-stream condenser” to be a singular component.
	Claims 2-12 and 14-20 are also rejected by virtue of their dependency on claims 1 and 13. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-4, 6-8, 10-16, and 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Qualls et al. (US 20140238076), hereinafter Qualls in view of Price (WO 2013/055305), hereinafter Price.
	Regarding claim 1, Qualls discloses a method for removing nitrogen from a natural gas stream in a liquefied natural gas facility (pg. 1, paragraph 2, systems and methods for removing nitrogen during liquefication of natural gas), the method comprising:
liquefying the natural gas stream at least partially in the liquefied natural gas facility to form a liquefied natural gas stream (pg. 6, paragraph 58, the pressurized LNG-bearing stream in conduit 122);
routing the liquefied natural gas stream through a nitrogen rejection unit (figure 3, pg. 6, paragraph 61, a portion of stream 126 is withdrawn and conducted to a nitrogen removal unit 402 via conduit 400), the nitrogen rejection unit including an upstream nitrogen removal column (figure 2, first nitrogen column 412), a downstream nitrogen removal column (figure 2, third nitrogen column 416), a first condenser (figure 2, multi-pass heat exchanger 434), and 
However, Qualls does not disclose a second condenser; and 
condensing a nitrogen-containing stream of the liquefied natural gas stream at least partially via indirect heat exchange using the first condenser and the second condenser, each of the first condenser and the second condenser being independently a 3-stream condenser, a 2- stream condenser or a two 2-stream condenser, the nitrogen rejection unit removing nitrogen from the liquefied natural gas stream.
Price, in the same field of endeavor teaches a second condenser (figure 2, reflux heat exchanger 56); and 
condensing a nitrogen-containing stream of the liquefied natural gas stream at least partially via indirect heat exchange using the first condenser and the second condenser (pg. 6, lines 12-18, the overhead stream 40 (concentrated nitrogen rich stream), recovered from vessel 74 is passed through a control valve 42 where its temperature is further reduced to from about -230°F to about -250°F. This stream is then passed through a heat exchange passageway 50 in a reboiler 44 and is recovered as a further cooled stream in line 54 and passed to heat exchange passageway 54a in a reflux heat exchanger 56 and then via a control valve 61 and a line 60 into an upper portion 65 of a high pressure nitrogen stripper column 64), each of the first condenser and the second condenser being independently a 3-stream condenser, a 2- stream condenser (figure 2 depicts both reboiler 44 and reflux heat exchanger 56 as having 2-streams) or a two 2-stream condenser (as best understood, see 112 rejections above), the nitrogen rejection unit removing nitrogen from the liquefied natural gas stream (Qualls, pg. 9, paragraph 78, a nitrogen rejection unit many be used to selectively remove nitrogen from natural gas).  
Therefore, it would have been obvious before the effective filing date of the claimed invention to have modified the method of Qualls with the second condenser of Price. One of ordinary skill in the art would have been motivated to make this modification to improve the efficiency of the heat exchange portion of the process (Price, pg. 6, line 3). 
Regarding claim 2, Qualls as modified by Price discloses the method of claim 1 (see the combination of references used in the rejection of claim 1 above), wherein each of the first condenser and the second condenser is independently selected from the group consisting of: core-in-shell exchanger, brazed aluminum heat exchanger, shell and tube exchanger, kettle exchanger, printed circuit heat exchanger, and any combination thereof (Qualls, pg. 8, paragraph 70, condensed in a core-in-shell
exchanger 420. In some embodiments, exchanger types such as, but not limited to, kettle exchanger with a conventional tube bundle, shell and tube exchangers, brazed aluminum heat exchangers and/or printed circuit heat exchangers may be used).
	Regarding claim 3, Qualls as modified by Price discloses the method of claim 1 (see the combination of references used in the rejection of claim 1 above) further comprising:
routing the liquefied natural gas stream to the upstream nitrogen removal column (Qualls, pg. 8, paragraph 70, the resulting expanded stream is then fed into the first nitrogen removal column 412), where a first top stream (Qualls, figure 2, first column overhead vapor 432) and a first bottom stream form (Qualls, pg. 8, paragraph 72, liquid is taken from the bottom of the first nitrogen column 412); 
routing a portion of the first top stream to the first condenser; where the first top stream is cooled (Qualls, figure 2, pg. 8, paragraph 73, a portion of the first nitrogen column overhead vapor 432 is routed through conduit 438 and condensed or partially condensed in one pass of a multi-pass heat exchanger 434); 
routing the cooled first top stream to the second condenser where it is further cooled, and then towards the top of the downstream nitrogen removal column (Although Qualls, does not disclose routing the cooled first top stream to a second condenser to be cooled, it does disclose a portion of the first nitrogen column overhead vapor 432 is routed through conduit 438 and condensed or partially condensed in multi-pass heat exchanger 434. The modification of references used in claim 1 replaces the singular multi-pass heat exchanger of Qualls with the two smaller heat exchangers of Price, causing the first top stream to be routed to the second condenser of Price where it is further cooled);
routing a second portion of the first top stream to the downstream nitrogen removal column, wherein the second portion is introduced towards the bottom of the downstream nitrogen removal column (Qualls, figure 2, pg. 8, paragraph 73-74, the remaining non-condensed portion of the first nitrogen removal column overhead vapor in stream 432 is routed to a bottom feed location via conduit 436 to provide direct heating to the second nitrogen column 414…all or a portion of the second nitrogen column bottom stream 450 is expanded through an expansion valve 452 to a lower pressure and heated in a third pass 454 of a multi-pass heat exchanger 434 before being routed to the bottom feed location of the third nitrogen column 416); 
forming a second top stream (Qualls, figure 2, conduit 460) and a second bottom stream (Qualls, figure 3, conduit 408) in the downstream nitrogen removal column, wherein the second top stream comprises predominantly nitrogen (Qualls, pg. 1, paragraph 11, the third top fraction comprises a predominately nitrogen gas stream); 
removing at least a portion of the second top stream from the nitrogen rejection unit (Qualls, pg. 9, paragraph 77, the overhead vapor stream in conduit 460 from the third nitrogen column 416 is routed through a fifth pass 478 of the multi-pass heat exchanger 434 where the stream is superheated and subsequently routed to the main liquefaction process); and 
collecting at least a portion of the second bottom stream from the downstream nitrogen removal column (Qualls, figure 2, pg. 9, paragraph 76, the vaporized or partially vaporized third nitrogen column bottom stream (in conduit 408) exiting the fourth pass 470 of the multi-pass heat exchanger 434 is then combined with stream 466 and recycled back to the main liquefaction process via conduit D), the second bottom stream comprising predominantly methane. Further, although Qualls does not explicitly disclose the second bottom stream being predominately methane, Qualls discloses passing the predominately methane stream through the last nitrogen removal column (Qualls, pg. 2, paragraph 14). One of ordinary skill in the art would understand that since the stream was predominately methane when it came into the nitrogen removal column and a predominately nitrogen stream is removed from the top of the column (Qualls, pg. 1, paragraph 11), the second bottom stream would be predominately methane. 
	Regarding claim 4, Qualls as modified by Price discloses the method of claim 1 (see the combination of references used in the rejection of claim 1 above), further comprising: 
routing the liquefied natural gas stream to the upstream nitrogen removal column (Qualls, pg. 8, paragraph 70, the resulting expanded stream is then fed into the first nitrogen removal column 412), where a first top stream (Qualls, figure 2, first column overhead vapor 432) and a first bottom stream form (Qualls, pg. 8, paragraph 72, liquid is taken from the bottom of the first nitrogen column 412);  
routing a portion of the first top stream to the first condenser, the portion of the first top stream being at least partially condensed (Qualls, figure 2, pg. 8, paragraph 73, a portion of the first nitrogen column overhead vapor 432 is routed through conduit 438 and condensed or partially condensed in one pass of a multi-pass heat exchanger 434);
routing the first top stream from the first condenser to an intermediate nitrogen removal column (Qualls, figure 2, pg. 8, paragraph 73-74, the remaining non-condensed portion of the first nitrogen removal column overhead vapor in stream 432 is routed to a bottom feed location via conduit 436 to provide direct heating to the second nitrogen column 414), where a second top stream (Qualls, figure 2, overhead stream 444) and a second bottom stream are formed (Qualls, figure 2, second nitrogen column bottom stream 450);
routing at least a portion of the second top stream to the second condenser, the at least a portion of the second top stream being condensed before routing to the downstream nitrogen removal column (Although Qualls, does not disclose routing the second top stream to a second condenser, it does disclose the overhead stream 444 of second nitrogen column 414 is condensed or partially condensed in a second pass 446 of a multi-pass heat exchanger 434 before expanding. The modification of references used in claim 1 replaces the singular multi-pass heat exchanger of Qualls with the two smaller heat exchangers of Price, causing the second top stream to be routed to the second condenser of Price.); 
routing the second bottom stream to the second condenser before routing to the downstream nitrogen removal column (Although Qualls, does not disclose routing the second bottom stream to a second condenser, it does disclose all or a portion of the second nitrogen column bottom stream 450 is expanded through an expansion valve 452 to a lower pressure and heated in a third pass 454 of a multi-pass heat exchanger 434 before being routed to the bottom feed location of the third nitrogen column 416. The modification of references used in claim 1 replaces the singular multi-pass heat exchanger of Qualls with the two smaller heat exchangers of Price, causing the second bottom stream to be routed to the second condenser of Price before it is routed to the downstream nitrogen removal column.);
forming a third top stream (Qualls, figure 2, conduit 460) and a third bottom stream (Qualls, figure 3, conduit 408) in the downstream nitrogen removal column, the third top stream comprising nitrogen (Qualls, pg. 1, paragraph 11, the third top fraction comprises a predominately nitrogen has stream) and the third bottom stream comprising methane Further, although Qualls does not explicitly disclose the third bottom stream being predominately methane, Qualls discloses passing the predominately methane stream through the last nitrogen removal column (Qualls, pg. 2, paragraph 14). One of ordinary skill in the art would understand that since the stream was predominately methane when it came into the nitrogen removal column and a predominately nitrogen stream is removed from the top of the column (Qualls, pg. 1, paragraph 11), the third bottom stream would be predominately methane.;
routing at least a portion of the third top stream to the second condenser and then to the first condenser (Although Qualls, does not disclose routing the third top stream to a second condenser, it does disclose the overhead vapor stream in conduit 460 from the third nitrogen column 416 is routed through a fifth pass 478 of the multi-pass heat exchanger 434. The modification of references used in claim 1 replaces the singular multi-pass heat exchanger of Qualls with the two smaller heat exchangers of Price, this modification would cause the third top stream to be routed through both the first and second heat exchangers of Price); and routing the third top stream to the first condenser (Qualls, figure 2, pg. 9, paragraph 76, the vaporized or partially vaporized third nitrogen column bottom stream (in conduit 408) exiting the fourth pass 470 of the multi-pass heat exchanger is then combined with stream 466).
Regarding claim 6, Qualls as modified by Price discloses the method of claim 1 (see the combination of references used in the rejection of claim 1 above), wherein the nitrogen rejection unit further comprises one or more reboilers, each of the one or more reboilers providing heating duty to one or more of the nitrogen removal columns (Qualls, figure 2, pg. 8, paragraph 75, stab-in reboiler 458).
Regarding claim 7, Qualls as modified by Price discloses the method of claim 1 (see the combination of references used in the rejection of claim 1 above), wherein heating duty to one or more of the nitrogen removal columns is provided by stripping gas or heating gas (Qualls, figure 2, pg. 8, paragraph 73, to provide direct heating to the second nitrogen column 414 via stripping or heating gas).
Regarding claim 8, Qualls as modified by Price discloses the method of claim 1 (see the combination of references used in the rejection of claim 1 above), wherein at least one of the first condenser or the second condenser is a printed circuit heat exchanger (Qualls, pg. 8, paragraph 70, in some embodiments, exchanger types such as, but not limited to, kettle exchanger with a conventional tube bundle, shell and tube exchangers, brazed aluminum heat exchangers and/or printed circuit heat exchangers may be used).
Regarding claim 10, Qualls as modified by Price discloses the method of claim 1 (see the combination of references used in the rejection of claim 1 above), wherein the natural gas stream from a main liquefaction process is a natural gas stream from a methane cold box of a main liquefaction process (Qualls, pg. 2, paragraph 15, conducting at least a portion of the predominantly methane stream from the methane cold box to the nitrogen removal unit), the main liquefaction process including one or more refrigeration cycles external to the nitrogen rejection unit (Qualls, pg. 3, paragraph 42, In some embodiments, the feed gas is passed through 2 refrigeration stages, 3 refrigeration stages, or 4 refrigeration stages).
Regarding claim 11, Qualls as modified by Price discloses the method of claim 10 (see the combination of references used in the rejection of claim 10 above), wherein a bottom stream from the downstream nitrogen removal column is routed to the main liquefaction process (Qualls, figure 2, pg. 9, paragraph 76, the vaporized or partially vaporized third nitrogen column bottom stream (in conduit 408) exiting the fourth pass 470 of the multi-pass heat exchanger 434 is then combined with stream 466 and
recycled back to the main liquefaction process via conduit D).
Regarding claim 12, Qualls as modified by Price discloses the method of claim 1 (see the combination of references used in the rejection of claim 1 above), wherein one or more of the upstream nitrogen removal column and the downstream nitrogen removal column includes a trap out tray, a chimney tray, or both (Qualls, figure 2, pg. 8, paragraph 70, in some embodiments, the first nitrogen column 412 may contain random packing, structured packing, trays or a combination thereof). 
Regarding claim 13, Qualls discloses a liquefied natural gas system (pg. 1, paragraph 2, systems and methods for removing nitrogen during liquefication of natural gas) comprising:
one or more refrigeration cycles successively cooling a fluid stream, each of the one or more refrigeration cycles including a refrigerant, a compressor, and a chiller (pg. 2, paragraph 13, One example of an LNG facility comprises: one or more refrigeration cycles for successively cooling a fluid stream, each refrigeration cycle comprising: a refrigerant, a compressor, and a chiller);
an upstream nitrogen removal column (figure 2, first nitrogen column 412) of a nitrogen rejection unit (figure 2, nitrogen removal unit 402);
a downstream nitrogen removal column (figure 2, third nitrogen column 416) of the nitrogen rejection unit; a first condenser (figure 2, multi-pass heat exchanger 434) of the nitrogen rejection unit; and 
However, Qualls does not disclose a second condenser of the nitrogen rejection unit, the first condenser and second condenser at least partially condensing a nitrogen-containing stream via indirect heat exchange, each of the first condenser and the second condenser being independently a 3-stream condenser, a 2-stream condenser, or a two 2-stream condenser.
Price, in the same field of endeavor teaches a second condenser (figure 2, reflux heat exchanger 56); the first condenser and second condenser at least partially condensing a nitrogen-containing stream via indirect heat exchange, each of the first condenser and the second condenser being independently a 3-stream condenser, a 2-stream condenser, or a two 2-stream condenser (as best understood, see 112 rejections above) (figure 2 depicts both reboiler 44 and reflux heat exchanger 56 as having 2-streams).
Therefore, it would have been obvious before the effective filing date of the claimed invention to have modified the system of Qualls with the second condenser of Price. One of ordinary skill in the art would have been motivated to make this modification to improve the efficiency of the heat exchange portion of the process (Price, pg. 6, line 3).
 Regarding claim 14, Qualls as modified by Price discloses the liquefied natural gas system of claim 13 (see the combination of references used in the rejection of claim 13 above), further comprising: an intermediate nitrogen removal column of the nitrogen rejection unit, the intermediate nitrogen removal column disposed between the upstream nitrogen removal column and the downstream nitrogen removal column (Qualls, figure 2, second nitrogen column 414 is depicted between first nitrogen column 412 and third nitrogen column 416). 
Regarding claim 15, Qualls as modified by Price discloses the liquefied natural gas system of claim 13 (see the combination of references used in the rejection of claim 13 above), wherein the indirect heat exchange is by contact with a recycled refrigerant stream (Qualls, pg. 2, paragraph 12 , wherein the condenser is configured to at least partially condense a nitrogen-containing stream via indirect heat exchange with a recycled refrigerant stream), and wherein the recycled refrigerant stream comprises at least one of: methane, ethylene, propane, or any combination thereof (Qualls, pg. 5, paragraph 51, ethylene refrigerant from chiller 2 is introduced to chiller 22 via conduit 204).
Regarding claim 16, Qualls as modified by Price discloses the liquefied natural gas system of claim 13 (see the combination of references used in the rejection of claim 13 above), wherein the one or more refrigeration cycles are open refrigeration cycles (Qualls, pg. 3, paragraph 36, each refrigeration cycle may consider a closed cycle or an open cycle).
Regarding claim 19, Qualls as modified by Price discloses the liquefied natural gas system of claim 13 (see the combination of references used in the rejection of claim 13 above), wherein the one or more refrigeration cycles are closed refrigeration cycles (Qualls, pg. 3, paragraph 36, each refrigeration cycle may consider a closed cycle or an open cycle).
Regarding claim 20, Qualls as modified by Price discloses the liquefied natural gas system of claim 13 (see the combination of references used in the rejection of claim 13 above), one or more reboilers, each of the one or more reboilers providing heating duty to one or more of the upstream nitrogen removal column or the downstream nitrogen removal column (Qualls, figure 2, pg. 8 paragraph 75, In this particular embodiment, warm vapor, relative to the third nitrogen column 416, is taken from the main liquefaction process via conduit 464 to provide heat duty for the third nitrogen column 416 via reboiler 458).
Claim(s) 5 and 17-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Qualls as modified by Price as applied to claim 4 and 13 above, and further in view of Oakey (EP 1275920), hereinafter Oakey.
Regarding claim 5, Qualls as modified by Price disclose the method of claim 4 (see the combination of references used in the rejection of claim 4 above).
However, Qualls as modified by Price does not disclose wherein the condensed second top stream is routed to a third condenser before it is routed to the downstream nitrogen removal column.
Oakey, in the same field of endeavor teaches wherein the condensed second top stream is routed to a third condenser before it is routed to the downstream nitrogen removal column (pg. 4 col. 6, lines 29-37, taking nitrogen vapour from the top of the higher pressure rectification column 14 and condensing it in the condensing passages of the condenser-reboiler 18...the remainder is sub-cooled by passage through the further heat exchanger 26 and is passed through a throttling valve 44 into the top of the lower pressure rectification column 16).
Therefore, it would have been obvious before the effective filing date of the claimed invention to modify the method of Qualls as modified by Price with the third condenser of Oakey. One of ordinary skill in the art would have been motivated to make this modification to provide reflux to the downstream nitrogen removal column (Oakey, pg. 4, col. 6, lines 37-38).  
	Regarding claim 17, Qualls as modified by Price discloses the liquefied natural gas system of claim 13 (see the combination of references used in the rejection of claim 13 above).
	However, Qualls as modified by Price does not disclose wherein the nitrogen rejection unit further comprises a third condenser.
Oakey, in the same field of endeavor teaches wherein the nitrogen rejection unit further comprises a third condenser (pg. 4 col. 6, lines 29-37, taking nitrogen vapour from the top of the higher pressure rectification column 14 and condensing it in the condensing passages of the condenser-reboiler 18...the remainder is sub-cooled by passage through the further heat exchanger 26 and is passed through a throttling valve 44 into the top of the lower pressure rectification column 16).
Therefore, it would have been obvious before the effective filing date of the claimed invention to modify the liquefied natural gas system of Qualls as modified by Price with the third condenser of Oakey. One of ordinary skill in the art would have been motivated to make this modification to provide reflux to the downstream nitrogen removal column (Oakey, pg. 4, col. 6, lines 37-38).  
Regarding claim 18, Qualls and Price as modified by Oakey discloses the liquefied natural gas system of claim 17 (see the combination of references used in the rejection of claim 17 above), wherein the first condenser, the second condenser, and the third condenser are independently selected from the group consisting of: core- in-shell exchanger, brazed aluminum heat exchanger, shell and tube exchanger, kettle exchanger, printed circuit heat exchanger, and any combination thereof (Qualls, pg. 8, paragraph 70, condensed in a core-in-shell exchanger 420. In some embodiments, exchanger types such as, but not limited to, kettle exchanger with a conventional tube bundle, shell and tube exchangers, brazed aluminum heat exchangers and/or printed circuit heat exchangers may be used).
Claim(s) 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Qualls as modified by Price as applied to claim 1 above, and further in view of Mathis et al. (US Patent No. 5,339,641), hereinafter Mathis.
Regarding claim 9, Qualls as modified by Price discloses the method of claim 1 (see the combination of references used in the rejection of claim 1 above). 
However, Qualls as modified by Price does not disclose wherein the first condenser and second condenser are 3-stream condensers; or the first condenser is the 3-stream condenser and the second condenser and a third condenser are the two-stream condensers; or the first condenser is a 3-stream condenser and the second condenser is the two 2-stream condenser.
Mathis, in the same field of endeavor teaches wherein the first condenser and second condenser are 3-stream condensers; or the first condenser is the 3-stream condenser and the second condenser and a third condenser are the two-stream condensers; or the first condenser is a 3-stream condenser and the second condenser is the two 2-stream condenser (as best understood, see 112 rejections above) (figure 2 shows multiple 2-stream and 3-stream condensers including: reboiler 107, heat exchanger 112, subcooler 120, and heat exchanger 109).
Therefore, it would have been obvious before the effective filing date of the claimed invention to modify the method of Qualls as modified by Price with the 2-stream and 3-stream condensers of Mathis. One of ordinary skill in the art would have been motivated to make this modification because the subcooling of the liquid nitrogen against cold helium-containing vapor reduces the amount of nitrogen lost as flash-off vapor (Mathis, col. 5, lines 47-50).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEVON T MOORE whose telephone number is 571-272-6555. The examiner can normally be reached M-F, 7:30-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Imani Hayman can be reached on 571-270-5528. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DEVON MOORE/Examiner
Art Unit 4165                                                                                                                                                                                          08/23/2022

/SALLY HADEN/Primary Examiner, Art Unit 3732